Citation Nr: 1204060	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD is manifested by significant, but not total, social and occupational impairment, to include suicidal ideations and one attempt, near-constant depression, frequent irritability, loss of impulse control resulting in physical conflict, and paranoid behavior; during the appeal period, Global Assessment of Functioning (GAF) scores have ranged from 40 to 55. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A February 2009 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the medical records considered in making that decision were obtained in June 2009.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in October 2009 and March 2011; there were no clinical findings from the March 2011 examination as the Veteran elected not to begin testing, but the record does not reflect that the October 2009 examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's medical and psychiatric history were recorded, his marital, family, and occupational situations were addressed, and a complete mental status examination was conducted; the examiner provided a multi-axial diagnosis complete with Global Assessment of Functioning (GAF) score accompanied by an explanation and a statement as to competency.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent rating is warranted when the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, a rating shall not be assigned on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term such as in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

After review of the evidence of record, the Board finds that a 70 percent rating for the Veteran's PTSD, but no greater, is warranted on the basis of the Veteran's nearly-constant depression, which is frequently manifested by suicidal ideations and a suicide attempt in July 2009, and his irritability, which precludes most social relationships.  However, despite these symptoms, the Veteran's PTSD is not so severe as to result in total social and occupational impairment warranting the maximum 100 percent rating.  

In a December 2008 letter, the Veteran's VA treating psychiatrist noted that the Veteran had suicidal ideations more days than not, and the ideations could become intense at times.  Those frequent suicidal ideations were also reported by the Veteran's friend in his April 2009 statement.  The VA outpatient treatment records generally reflect that the Veteran reported suicidal ideations more times than not.  Importantly, the Veteran also had a suicide attempt during the appeal period.  Records from an inpatient stay from late June 2009 to early July 2009 show that the Veteran was admitted to an inpatient psychiatric ward, while being treated for an unrelated condition in the intensive care unit, after reporting that he had a definite plan to commit suicide after he was discharged, as his acute low sodium levels had caused delusions that the police were waiting to arrest him at his house.  After being admitted, records show he attempted suicide by loosely tying a TED hose around his neck.  He was stopped by VA clinic personnel, who the Veteran told that he was lonely and wanted to die.  However, it appears this was isolated, as the Veteran reported to the October 2009 VA PTSD examiner that he had no true suicidal plan, as he had a sister and sister-in-law who loved him, and regretted the suicide attempt.  

The record also shows frequent periods of irritability and anger leading to violence.  During his July 2009 stay on the VA psychiatric inpatient ward, the Veteran had to be separated from another resident to avoid physical conflict.  The Veteran's VA treating psychiatrist noted in her December 2008 letter that the Veteran had frequent irritability and outbursts of anger, and his friend noted in an April 2009 statement that the Veteran had extreme irritability, impatience, fits of rage, and violent behavior towards friends and family.  The friend also identified a few recent occasions where the Veteran had suddenly had an outburst and demanded that the friend leave the Veteran's apartment.  

Almost all of the VA outpatient treatment records reflect evidence of depression in the Veteran.  In a December 2008 letter, the Veteran's VA treating psychiatrist noted that the Veteran often felt depressed, and this depression had recently increased.  At the October 2009 VA PTSD examination, the Veteran reported that his depression was due to not having anyone around, although calling his sister every night and that helped.  He stated that he did not want to be around others, and self-isolated.  At October 2009 and March 2010 VA outpatient visits, the Veteran also reported being depressed.

A veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds that the Veteran's level of social and occupational impairment is severe, but less than total.  While the Veteran reported not having many friends, he maintains some relationships with family and is not completely withdrawn, as contemplated by the next highest evaluation.  

In a December 2008 letter, the Veteran's VA treating psychiatrist noted that the Veteran becomes quite irritable around others and cannot tolerate even what most other would perceive as minor frustrations or slights.  He also avoided social interactions due to his increased unprovoked irritability, and had not been involved in any sustained, effective relationship since 2006.  In an April 2009 statement, the Veteran's friend indicated that he rarely left his apartment, kept his doors and curtains tightly drawn, and rarely answered his phone.  In a June 2009 VA outpatient treatment record, the Veteran reported that his PTSD symptoms had worsened since his injuries in a 2007 motor vehicle accident, and he preferred to be alone, self-isolating; a visit to his sister had ended abruptly because the Veteran's irritability overwhelmed him.  Similar self-isolation and social avoidance due to irritability was reported at an October 2009 VA outpatient treatment visit.  

Critically, the Veteran reported in a July 2010 VA outpatient treatment record that if he ran out of Seroquel, he had significant difficulty with irritability.  At a March 2010 VA outpatient visit, the Veteran reported preferring to be isolated from people, and at an April 2010 VA neuropsychiatric consult, noted that he lived alone and felt lonely much of the time.  The Veteran reported to the March 2011 VA PTSD examination, but refused to complete it; the examination report does not indicate that the Veteran was violent or explosive with the examiner, but includes the Veteran's statement a two-hour long examination was an intolerable length of time, and that he was in no mood to complete such a long examination.  Finally, the Veteran's VA treating psychiatrist noted in that December 2008 letter that the Veteran could not maintain any type of employment due to his symptoms, especially memory.  

The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2011).  

The GAF scores of record reflect a level of social or occupational functioning warranting a rating of 70 percent.  It appears that the Veteran's social and occupational functioning is improved when his medications are being taken at the appropriate amounts and intervals, and when he is removed from daily stressors.  But as a result of the 2007 motor vehicle accident, he appears to be unable to maintain his medication regimen without assistance from VA personnel, and the lack of this medication consistency led to both depression and delirium secondary to low sodium, requiring hospital admission for more than two weeks.  Further, although the October 2009 VA PTSD examination assigned of 55, solely for PTSD, the evidence of record suggests that the GAF score of 40 assigned during his hospitalization, and the GAF score of 50 assigned at an April 2010 VA neuropsychology consult, more closely reflect the Veteran's degree of symptomatology plus functional impairment.  Indeed, a GAF score of 50 was assigned at the April 2010 consult due both to his PTSD, alcohol dependence in early full remission, and cognitive disorder not otherwise specified due to traumatic brain injury (TBI) resulting from a motor vehicle accident in 2007, and the VA neurologist indicated that it was impossible to separate out the symptoms of the TBI from those of the PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).
The maximum 100 percent rating is not warranted, as total social and occupational impairment is not otherwise shown.  The Veteran has not displayed grossly inappropriate behavior or delusions at any VA outpatient or inpatient evaluation with the exception of his July 2009 hospitalization.  However, as noted above, the delirium documented at that time was noted to be due to low sodium levels, and was resolved once he was treated with intravenous fluids.  His hygiene has always been noted as at least fair, albeit worsened compared to the past as noted by his friend in the April 2009 statement.  The only disorientation was noted by the Veteran's friend as to his medicines, and in July 2009 prior to the Veteran's inpatient hospitalization due to the low-sodium level-induced delirium; otherwise and thereafter, he was fully oriented at VA outpatient visits through April 2010. Although he reported in a lay statement that he was a danger to himself and others, the record does not demonstrate that this is a persistent threat.  His friend's April 2009 statement indicated that the Veteran had threatened him only once; his demonstrated suicidal ideations have only resulted in one attempt during the appeal period in July 2009, which he later reported that he regretted, in which the attending VA personnel determined that the Veteran's true intent level was low, and which has not been repeated.  

The Veteran reported that he has not worked at any time during the appeal period, and stated to the October 2009 VA examiner that he stopped working secondary to nonservice-connected physical disabilities.  To that end, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  But the October 2009 VA examiner also did not find, and the record does not establish, total social impairment.  During the appeal period, the Veteran reported as to his friendships with at least three people, including one whom he forced out of a roommate-type living situation after the roommate's abuse of alcohol and drugs could no longer be tolerated.  He also reported a relationship with his sister, with whom he visited and spoke on the phone frequently.  Thus, total social impairment is not shown.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  The basis of evaluating mental disorders is predicated entirely on the claimant's level of social and occupational impairment, not simply on symptomatology.  For the reasons discussed above, total occupational and social impairment is not shown by the evidence of record, and as such, a higher rating exists with which to adequately compensate symptoms which are not present in the Veteran's case.  Further, marked interference of employment has not been shown; at an April 2010 VA neuropsychology consult, the Veteran reported that he had to stop working as a plumber, after 40 years, due to chronic pain caused by past injuries, and as noted, he denied to the October 2009 VA examiner that his PTSD was the root cause of his current unemployability.  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

By this decision, the Board has found that a 70 percent rating for PTSD is warranted based on the evidence of record.  However, because total social and occupational impairment is not established, the preponderance of the evidence is against the assignment of a 100 percent rating for PTSD.  On that basis, there is no doubt to be resolved, and greater than a 70 percent rating for PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a 70 percent rating, but no greater, for PTSD is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's VA treating physician has alleged, to include in her December 2008 letter, that the Veteran's PTSD made him unemployable.  However, it was the finding of the VA examiner at the October 2009 VA PTSD examination, based on the Veteran's reports, that the Veteran's nonservice-connected physical disabilities were the reason for his unemployment.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter. 

By this decision, a 70 percent rating has been granted for the Veteran's PTSD, such that the schedular criteria for TDIU are now met.  38 C.F.R. § 4.16(a).  The opinions as to whether the Veteran's service-connected PTSD alone, and not in conjunction with his nonservice-connected disabilities to include musculoskeletal disabilities, makes him unemployable for VA purposes must be reconciled.  On remand, such an opinion must be obtained. 

Accordingly, the issue of entitlement to TDIU is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine whether his service-connected PTSD results in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran is unable to obtain or retain employment due solely to his service-connected PTSD, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities, to include physical disabilities resulting from his January 2007 motor vehicle accident.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record. A complete rationale must be provided for any opinions expressed.  The report must be typed. 

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.
3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


